United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3027                                                September Term, 2021
                                                                    1:17-cr-00233-TNM-1
                                                      Filed On: August 24, 2022
United States of America,

              Appellee

       v.

Thomas Jenkins,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


       BEFORE:       Pillard, Rao, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, and the request for
appointment of counsel, it is

       ORDERED that appellant’s request for appointment of counsel be denied. It is

       FURTHER ORDERED and ADJUDGED that the district court’s April 18, 2022
order denying appellant’s motion for compassionate release be affirmed. Appellant has
not shown that the district court abused its discretion in denying his motion. See United
States v. Long, 997 F.3d 342, 352 (D.C. Cir. 2021).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3027                                                September Term, 2021

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2